DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 04/15/2022. Claims 17, 29, 31, and 33 were amended, and claims 19 and 35 were canceled. Currently, claims 17-18, 20-34, and 36 are pending and are being examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “squeezer adapted to collapse the medicament container in response to being driven by a driving component” in claim 29.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the corresponding structure of “squeezer” as described in the specification (pg. 3, lines 5-6, “the squeezer comprises at least one roller”) includes at least one roller. The corresponding structure of “driving component” as described in the specification (pg. 9, lines 29-30, “The drug delivery device 10 may be an auto-injector wherein the drive mechanism could be operated by a mechanical or gas spring or by an electric motor.”) includes at least one of a mechanical, gas spring, or electric motor, or any equivalents within the art. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant submitted that claim 29 was amended to avoid interpretation under 112(f). However, the amendment from “drive mechanism” to “driving component” still uses a generic placeholder and as such does not avoid interpretation under 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 25, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nagel (US 20120266875) in view of Modi (US 20070191780).
Regarding claim 17, Nagel discloses a medicament container (fig. 1, medicament container 1) comprising: a flexible bag (fig. 1, flexible bag 2) comprising a proximal end (see annotated fig. 1 below) and a distal end (see annotated fig. 1 below), the distal end comprising an outlet port (fig. 1, outlet 4), wherein the flexible bag increases in length between the proximal end and the distal end during a transition of the flexible bag to a collapsed state (paragraph 0022), and comprises a needle (fig. 1, needle 5).

    PNG
    media_image1.png
    290
    461
    media_image1.png
    Greyscale

Nagel fails to teach wherein the outlet port comprises a membrane adapted to be pierced by a needle as the flexible bag transitions to a collapsed state.
However, Modi teaches a drug delivery device (abstract) comprising a membrane (see annotated fig. 2A below) for a reservoir (fig. 2a, reservoir 70, see paragraph 0039) adapted to be pierced by a hollow tube or needle during a transition to a collapsed state (fig. 2a, needle 72 with upper end adapted to pierce reservoir 70, see paragraph 0039, “As the actuator 80 exerts pressure on the reservoir 70, the reservoir 70 contacts the upper end 74 of the needle 72 and is punctured). NOTE: since the membrane is merely adapted to be pierced by a needle, the needle is not necessarily required to read over the claim language.

    PNG
    media_image2.png
    425
    436
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the outlet port disclosed in Nagel by providing a membrane adapted to be pierced by a hollow tube or needle as the flexible bag transitions to a collapsed state, as taught by Modi, for the purpose of providing a suitable sealing means to the flexible bag prior to use (see Modi, paragraph 0012, “the reservoir comprises a fillable bladder having flexible walls that can be sealed), thereby preventing contamination of the medicament from the outside environment.
Regarding claim 25, Nagel discloses wherein the flexible bag is configured as a bag comprising a flexible material (paragraph 0008, “A medicament container for a liquid medicament according to the invention comprises a flexible bag with an outlet”, a flexible bag would inherently comprise a flexible material).
Regarding claim 28, Nagel discloses wherein the medicament container contains a medicament (paragraph 0008, “A medicament container for a liquid medicament according to the invention comprises a flexible bag with an outlet).
Regarding claim 33, Nagel discloses a drug delivery device (paragraph 0013) comprising:
A medicament container (fig. 1, medicament container 1), the medicament container containing a medicament (paragraph 0008, “A medicament container for a liquid medicament…”) and comprising a flexible bag (fig. 1, flexible bag 2), the flexible bag comprising a proximal end and a distal end (see annotated fig. 1 above), the distal end comprising an outlet port (fig. 1, outlet 4), wherein the flexible bag increases in length between the proximal end and the distal end during a transition of the flexible bag to a collapsed state (paragraph 0022), and comprises a needle (fig. 1, needle 5).
Nagel fails to teach wherein the outlet port comprises a membrane adapted to be pierced by a needle and wherein the membrane is moved towards the needle as the flexible bag transitions to a collapsed state.
However, Modi teaches a drug delivery device (abstract) comprising a membrane (see annotated fig. 2A below) for a reservoir (fig. 2a, reservoir 70, see paragraph 0039) adapted to be pierced by a needle 72 when the membrane moves towards the needle 72 during a transition to a collapsed state (fig. 2a, needle 72 with upper end adapted to pierce reservoir 70, see paragraph 0039, “As the actuator 80 exerts pressure on the reservoir 70, the reservoir 70 contacts the upper end 74 of the needle 72 and is punctured). NOTE: since the membrane is merely adapted to be pierced by a needle, the needle is not necessarily required to read over the claim language.

    PNG
    media_image2.png
    425
    436
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the outlet port disclosed in Nagel by providing a membrane adapted to be pierced by a hollow tube or needle as the flexible bag transitions to a collapsed state, as taught by Modi, for the purpose of providing a suitable sealing means to the flexible bag prior to use (see Modi, paragraph 0012, “the reservoir comprises a fillable bladder having flexible walls that can be sealed), thereby preventing contamination of the medicament from the outside environment.
Claims 18, 26-27, and 34 are rejected under 35 U.S.C as being unpatentable over Nagel in view of Modi, and in further view of Hall (US 2798488 A).
Regarding claims 18 and 34, Nagel does not disclose wherein the flexible bag has a profile which decreases towards at least one of the proximal end and the distal end of the flexible bag
However, Hall teaches wherein the flexible bag 1 (col.3, lines 31-35, “Reverting to the collapsible container 1, the volume of material therein must be smaller than the total available volume of the container 1…”) has a profile which decreases towards at least one of the proximal end and the distal end of the flexible bag (see annotated fig. 4 below).

    PNG
    media_image3.png
    435
    337
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the profile of the flexible bag disclosed in Nagel to decrease towards the distal end of the flexible bag, as taught by Hall, for the purpose of providing a better gripping area for a user or a device, since the applicant has placed no criticality on the shape of the flexible bag, as this profile was given in an “exemplary” embodiment (see specification, “In an exemplary embodiment, the profile is not uniform but decreases towards the proximal and distal end of the container 24”), and it has been held that optimizing the shape of an invention involves only routine skill in the art.
Regarding claims 26-27, Nagel discloses substantially the device disclosed in claim 17, but is silent to the material used in the flexible bag and wherein the flexible bag is formed by impact extrusion, or by at least one of injection molding and blow molding.
However, Hall teaches a flexible bag comprising aluminum (col. 2, lines 60-62, “The container 1 is of any of the suitable or usual materials used to make collapsible containers such as tin, tin coated lead, aluminum, or plastic”).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the flexible bag disclosed in Nagel by having it comprise of aluminum, as taught by Hall, for the purpose of providing a suitable material having malleablility that allows the flexible bag to be easily formed during production, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In Re Leshin, 125 USPQ 416.
Nagel, as modified by Hall, is silent to wherein the flexible bag is formed by impact extrusion. However, the claimed phrase “wherein the flexible bag is formed by impact extrusion, or by at least one of injection molding and blow molding” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Hall is silent as to the process used to create the flexible container such as impact extrusion , it appears that Hall’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of an aluminum material.
Claims 20-23 and 36 are rejected under 35 U.S.C 103 as being unpatentable over Nagel in view Modi, and in further view of Kobashi (US 20100249728 A1).
Regarding claims 20-21 and 36, Nagel fails to teach wherein the proximal end of the flexible bag comprises a flat section, and wherein the flat section comprises one or more holes.
However, Kobashi teaches a bag (fig. 1, bag-like article 10) wherein the proximal end of the bag comprises a flat section (see annotated fig. 1 below), and wherein the flat section comprises one or more holes (fig. 1, hole 16, holes 17a-17b).

    PNG
    media_image4.png
    872
    504
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the proximal end of the flexible bag disclosed in Nagel by providing a flat section with one or more holes, as taught by Kobashi, for the purpose of providing a suitable means of securing the bag to a device (paragraph 0021, “When the medical container is provided with a hanging mechanism (e.g., a hole, a protrusion, or the like), it is preferable to hand the medical container by using this mechanism), thereby keeping the flexible bag in place.
Regarding claim 22, Nagel, as modified by Kobashi, discloses wherein the flat section comprises at least two holes having at least two different shapes (see Kobashi, fig. 1, hole 16 has a circular shape, and holes 17a-17b have elliptical holes), wherein a sequence of the at least two different shapes forms an identifier (see Kobashi, fig. 1, the holes 16 and 17a-17b are capable of forming an identifier due to their different shapes).
Regarding claim 23, Nagel, as modified by Kobashi, discloses wherein the flat section is formed by bonding, wherein bonding comprises ultrasonic welding (see Kobashi, paragraph 0037, “By sealing (e.g., heat-sealing, ultrasonically sealing) the peripheral edges of the two sheets 12a and 12b, which constitute the container body 10…”).  
Claim 24 is rejected under 35 U.S.C 103 as being unpatentable over Nagel in view of Modi, and in further view of Mesa (US 5354286 A).
Regarding claim 24, Nagel discloses substantially the device disclosed in claim 17, but is silent to wherein an inside of the medicament container comprises a coating to prevent a material of the flexible bag from reacting with a medicament.
However, Mesa teaches a coating inside a medicament container (col. 3, lines 49-52, “Therefore, to solve these problems, the present invention contemplates providing a plastic or metallic cartridge having a polyparaxylylene coating applied to at least an inner surface thereof.”) that prevents a material of the container from reacting with a medicament (col. 3, lines 41-45 and 53-54, “In addition, such silicone does not adequately prevent metal from reacting with the medicament contained in the cartridge… When such coating is applied to metal, medicament contamination is prevented”).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the flexible bag disclosed in Nagel by adding a coating to prevent the material of the flexible bag from reacting with the medicament, as taught by Mesa, for the purpose of providing a suitable means for keeping the medicament safe by preventing contamination of the medicament (see Mesa, col. 3, lines 53-54 and 58-62, “When such coating is applied to metal, medicament contamination is prevented… when such a coating is applied to plastic, all the above advantages are obtained with the additional benefits associated with the barrier effect of the coating which makes the surface of the plastic resistant to moisture and oxygen transmission”).
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Modi in view of Nagel and Basso (US 20120197212 A1).
Regarding claim 29, Modi discloses a drug delivery device (abstract) comprising
a housing 52 adapted to receive a medicament container (fig. 2A, reservoir 70 within housing 52), the medicament container comprising a flexible bag (paragraph 0012, “The reservoir comprises a fillable bladder having flexible walls that can be sealed”), the flexible bag comprising a proximal end and a distal end (see annotated fig. 2A below), the distal end comprising an outlet port (see annotated fig. 2A below), wherein the outlet port comprises a membrane (see annotated fig. 2A below) adapted to be pierced by a needle (paragraph 0039),
 an actuator 80 adapted to collapse the medicament container (paragraph 0016, “The device comprises a housing having an upper end and a lower end, the lower end having an aperture therein and the upper end being adapted to receive a drive actuator. A reservoir chamber is disposed within the housing and operatively linked to the drive actuator”), and 
a dual tip injection needle 72 fixed within the housing (fig. 2A, needle 72 with upper end 74 and lower tip 78 within housing 52), wherein in an initial state before the medicament container is collapses a proximal tip of the needle is spaced from the membrane (fig. 2A, reservoir 70 spaced from needle 72),
but fails to teach wherein the flexible bag is configured to increase in length between the proximal end and the distal end during a transition of the flexible bag to a collapsed state, wherein the membrane is adapted to be pierced by a needle as the flexible bag increases in length, and a roller element adapted to collapse the medicament container in response to being driven by a motor.

    PNG
    media_image5.png
    683
    436
    media_image5.png
    Greyscale

However, Nagel teaches wherein a flexible bag (fig. 1, flexible bag 2) is configured to increase in length between the proximal end and the distal end during a transition of the flexible bag to a collapsed state (paragraph 0022).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the flexible bag disclosed in Modi by configuring it to increase in length between the proximal end and the distal end during a transition of the flexible bag to a collapsed state (and thereby have the membrane of Modi be pierced by a needle as the bag increases in length), as taught by Nagel, for the purpose of improving the release of medicament from the flexible bag by adding a compressive force to the sides of the bag (see Nagel, paragraph 0008, “By narrowing the cylindrical braid the bag is compressed and the liquid medicament stored inside is displaced and thereby delivered through the outlet”), thereby increasing the amount of fluid released.
Modi, as modified by Nagel, fails to teach a roller element adapted to collapse the medicament container in response to being driven by a motor.
However, Basso teaches a roller element (fig. 1, squeezer 11, paragraph 0012) adapted to collapse the medicament container (fig. 1, flexible container 6) in response to being driven by a motor (paragraph 0009, “The relative axial displacement and/or the rotation of the squeezing member may be an externally actuated movement, e.g., driven by an external drive means, like a motor, for example”, paragraph 0045).
Therefore. it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to replace the actuator disclosed in Modi’s reference, as modified by Nagel, with a motor and roller element adapted to collapse the medicament container in response to being driven by the motor, as taught by Basso, for the purpose of providing a suitable compressive force on the sides of the flexible bag, thereby improving the releasing of medicament by providing high dose accuracy (see Basso, paragraph 0008, “Additionally, provision of a rotatable squeezing member facilitates provision of a drug delivery device which is reliably operable with high dose accuracy”).
Regarding claim 30, Modi, as modified by Nagel and Basso, discloses wherein the squeezer comprises at least one roller (see Basso, fig. 1, squeezer 11) adapted to collapse the medicament container (see Basso, fig. 1, flexible container 6, paragraph 0033 ) when the squeezer is moved in a distal direction (fig. 1, squeezer 11 and supporting member 12 moving in direction 14 towards distal outlet 8) and the proximal end of the medicament container remains in position within the housing (see Basso, paragraph 0010, “According to an embodiment, one of the squeezing member and the flexible container is secured against axial displacement with respect to the housing. The other one of the flexible container and the squeezing member is expediently axially displaceable…”, in this case, the flexible container is secured and the squeezing member is axially displaceable) such that the membrane (see Modi, see annotated fig. 2A above) is moved towards the proximal tip of the needle (see Modi, upper end 74 of needle 72) as the flexible bag increases in length between the proximal end and the distal end when the medicament container is being collapsed (see Nagel, paragraph 0022) so that the proximal tip of the needle pierces the membrane (see Modi, paragraph 0039, “As the actuator 80 exerts pressure on the reservoir 70, the reservoir 70 contacts the upper end 74 of the needle 72 and is punctured”.)
Regarding claim 31, Modi, as modified by Nagel and Basso, discloses substantially the device disclosed in claim 30, but fails to teach wherein the squeezer comprises two rollers adapted to collapse the medicament container between the two rollers in response to the squeezer being moved in the distal direction
However, Basso teaches an embodiment in fig. 2 wherein the squeezer comprises two rollers (fig. 2, squeezing member 11 and counter member 21) adapted to collapse the medicament container between the two rollers (paragraph 0013, “The counter member may provide a counter force for a force exerted by the squeezing member on the flexible container for squeezing the container).
Therefore, would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the squeezer disclosed in figure 1 of Basso by using two rollers, as taught in figure 2 of Basso, for the purpose of providing a suitable means of squeezing larger or more inflated flexible bags by providing more surface area for force to act upon the flexible bag.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Modi in view of Nagel and Basso as applied to claim 30 above, and further in view of Wilmot (US 20100137808 A1).
Regarding claim 32, Modi, as modified by Nagel and Basso, discloses substantially the device disclose in claim 30, but is silent to wherein the housing comprises roller tracks to guide the at least one roller during movement in the distal direction.
However, Wilmot teaches wherein the housing comprises roller tracks (fig. 10, slots 214 and 216, paragraph 0159) to guide the at least one roller during movement in the distal direction (paragraph 0159).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the housing disclosed in Modi, as modified by Nagel and Basso, by adding roller tracks to guide the at least one roller during movement in the distal direction, as taught by Wilmot, for the purpose of improving the accuracy of dosage delivery by guiding the roller as it rolls in the distal direction (see Wilmot, paragraph 0159). 
Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. 
In response to Applicant' s argument that Modi does not address or fails to teach or suggest that the membrane is adapted to be pierced by a hollow tube or needle as the flexible bag increases in length, it is noted that Applicant is simply attacking Modi in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Nagel and Modi. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In this case, Nagel already teaches wherein the length increases between the proximal end and the distal end during a transition of the flexible bag to a collapsed state, and Modi is cited only to teach specifically wherein the outlet port comprises a membrane adapted to be pierced by a hollow tube or a needle wherein the membrane is moved towards the hollow tube or the needle as the flexible bag transitions to a collapsed state. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the outlet port disclosed in Nagel by providing a membrane adapted to be pierced by a hollow tube or needle, as taught by Modi, for the purpose of providing a suitable sealing means to the flexible bag (see Modi, paragraph 0012, “the reservoir comprises a fillable bladder having flexible walls that can be sealed), thereby preventing contamination of the medicament from the outside environment.
Further, the test for obviousness is not whether the features of a secondary reference by be bodily incorporated into the structure of the primary reference, not is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
In response to the argument that none of Hall, Kobashi, Mesa, Basso, and Wilmot cures the above-discussed deficiencies of the proposed combination of Nagel and Modi, the examiner respectfully disagrees as the alleged deficiencies of the combination have been addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        


fbf